951 F.2d 1260
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Judith A. SAUNDERS, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 91-7067.
United States Court of Appeals, Tenth Circuit.
Dec. 11, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.*
ORDER AND JUDGMENT**
EBEL, Circuit Judge.


1
This is an appeal from a denial of social security disability benefits.   The Plaintiff-Appellant ("Saunders") was denied benefits for her alleged disability by the Appeals Council of the Department of Health and Human Services upon the recommendation of an administrative law judge.   The district court affirmed this denial and Saunders appealed.


2
On September 3, 1991, the Defendant-Appellee ("Sullivan") filed an Unopposed Motion to Remand for further administrative proceedings including supplemental vocational expert testimony.   Saunders has filed no motion in opposition, and Sullivan has stipulated:  "Appellee has contacted counsel for appellant and he has no objection to a remand in this case."   Upon a review of the record we find no reason why we should not grant Sullivan's Unopposed Motion to Remand.


3
Accordingly, we REMAND this case for further administrative proceedings including supplemental vocational expert testimony.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   Therefore, the case is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3